UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                   No. 20-2101


BEN POURBABAI,

                  Debtor - Appellant,

           v.

JOHN P. FITZGERALD, III,

                  Trustee - Appellee,

           and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                  Trustee.


                                   No. 20-2121


BEN POURBABAI,

                  Debtor - Appellant,

           v.

KYLE E. SKOPIC,

                  Creditor - Appellee.



                                   No. 20-2136
BEN POURBABAI,

                        Debtor - Appellant,

                v.

JOHN P. FITZGERALD, III,

                        Trustee - Appellee,

                and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                        Trustee.


                                             No. 20-2138


BEN POURBABAI,

                        Debtor - Appellant,

                v.

UNKNOWN,

                        Party-in-Interest.



                                             No. 20-2152


In re: BEN POURBABAI,

                         Debtor.
-----------------------------------------

BEN POURBABAI,


                                                 2
                    Debtor - Appellant,

             v.

JOHN P. FITZGERALD, III,

                    Trustee - Appellee,

             and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                    Trustee.


                                     No. 21-1434


BEN POURBABAI,

                    Debtor - Appellant,

             v.

JOHN P. FITZGERALD, III,

                    Trustee - Appellee,

             and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                    Trustee.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge, and Liam O’Grady, Senior District
Judge. (1:20-cv-00910-LO-MSN; 1:20-cv-00849-LO-MSN; 1:20-cv-00015-LO-MSN;
1:20-cv-00735-LO-MSN; 1:19-cv-00401-RDA-JFA)


Submitted: October 19, 2021                                 Decided: October 21, 2021


                                          3
Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ben Pourbabai, Appellant Pro Se. Hugh Michael Bernstein, Baltimore, Maryland, Michael
T. Freeman, OFFICE OF THE UNITED STATES TRUSTEE, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

      In these consolidated cases, Ben Pourbabai appeals the district court’s orders

denying a number of postjudgment motions and imposing a prefiling injunction. We have

reviewed the records and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Pourbabai v. Fitzgerald, No. 1:20-cv-00910-LO-MSN (E.D.

Va. Sept. 4, 2020 & entered Sept. 8; filed Sept. 17, 2020 & entered Sept. 18, 2020);

Pourbabai v. Skopic, No. 1:20-cv-00849-LO-MSN (E.D. Va. filed Sept. 4, 2020 & entered

Sept. 8, 2020; filed Sept. 17, 2020 & entered Sept. 18, 2020); Pourbabai v. Fitzgerald, No.

1:20-cv-00015-LO-MSN (E.D. Va. Sept 4, 2020 & entered Sept. 8, 2020; filed Sept. 17,

2020 & entered Sept. 18, 2020; Mar. 30, 2021); Pourbabai v. Unknown, No. 1:20-cv-

00735-LO-MSN (E.D. Va. Sept. 4, 2020 & entered Sept. 8, 2020; filed Sept. 17, 2020 &

entered Sept. 18, 2020); In re Pourbabai, No. 1:19-cv-00401-RDA-JFA (E.D. Va. Sept. 9,

2020). We deny as moot Pourbabai’s motion to proceed pro se and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5